Citation Nr: 1027235	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  06-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUE

Entitlement to an initial rating greater than 30 percent for 
posttraumatic stress disorder (PTSD) prior to April 16, 2008, and 
entitlement to a rating greater than 70 percent for PTSD from 
April 16, 2008.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) 
following a March 2008 Remand from the United States Court of 
Appeals for Veterans Claims (CAVC) regarding a Board decision 
rendered in December 2006.  This matter was originally on appeal 
from a July 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  The 
Veteran had a hearing before the Board in May 2006 and the 
transcript is of record.

The case was brought before the Board in October 2008, at which 
time the claim was remanded remanded to allow the Agency of 
Original Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claim, to include affording him a VA 
examination. The requested development having been completed, the 
case is once again before the Board for appellate consideration 
of the issues on appeal.

During the pendency of this appeal, the RO, in an October 2008 
rating decision, awarded the Veteran an increased rating for his 
PTSD from 30 percent to 50 percent, effective April 16, 2008.  
After the Veteran has perfected his appeal, a subsequent rating 
decision awarding a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal. AB v. 
Brown, 6 Vet. App. 35 (1993). Accordingly, the issue is still 
properly before the Board here and the issue has been 
appropriately rephrased above.


FINDINGS OF FACT

1.  Prior to April 16, 2008, the Veteran's PTSD was manifested by 
some nightmares, intrusive memories, hypervigilence, hyperactive 
startle response, varying panic attacks ranging from none to 4 
times a week, depression, anger, and moderate social and 
occupational impairment.  

2.  From April 16, 2008, the Veteran's PTSD is manifested by 
severe depression, increased suicidal ideation, hypervigilence, 
sleep disturbances, intrusive memories, minimal social 
interaction, decreased memory, and moderately severe social and 
occupational impairment.  


CONCLUSIONS OF LAW

1.  From December 10, 2003 to April 15, 2008, the criteria for an 
evaluation of 50 percent, but no more, for the Veteran's PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic 
Code 9411 (2009).  

2.  From April 16, 2008, the criteria for an evaluation in excess 
of 70 percent for the Veteran's PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(a), 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in January 2004, June 2005 and July 2008.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence. 
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The July 2008 letter explained how disability 
ratings and effective dates are determined.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  The Veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran appropriate VA examinations in 2004, 
2006 and 2008.  There is no objective evidence indicating that 
there has been a material change in the severity of the Veteran's 
disability since he was last examined.  The Veteran has not 
reported receiving any recent treatment specifically for this 
condition (other than at VA, which records are in the file), and 
there are no records suggesting an increase in disability has 
occurred as compared to the prior VA examination findings.  The 
duty to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate VA 
examination was conducted.  VAOPGCPREC 11-95.  The VA examination 
reports are thorough and supported by VA outpatient treatment 
records.  There is no rule as to how current an examination must 
be, and the Board concludes the examinations in this case are 
adequate upon which to base a decision.

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran are to be avoided).  VA 
has satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed to 
consider the merits of the claim.  

Increased Rating

Disability ratings are assigned, under a schedule for rating 
disabilities, based on a comparison of the symptoms found to the 
criteria in the rating schedule.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4. When evaluating a mental disorder, the rating agency 
shall consider the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission. The rating 
agency shall assign an evaluation based upon all the evidence of 
record that bears on occupational and social impairment, rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination. When evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social impairment. 
38 C.F.R. § 4.126. If there is a question as to which evaluation 
to apply to the Veteran's disability, the higher evaluation will 
be assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The Veteran's appeal for his PTSD originates from a rating 
decision that granted service connection and assigned the initial 
rating.  Staged ratings are appropriate in any increased-rating 
or initial rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 
(1999).  Indeed, in this case, the RO assigned staged ratings 
based on the change of severity of the Veteran's disability 
throughout the pendency of this appeal.  As will be explained 
below, the Board agrees there is a distinct period of time where 
the Veteran's PTSD increased in severity, and therefore staged 
ratings are applied in this case. 

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

The General Rating Formula for Mental Disorders provides, in 
pertinent part:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, 
directions, recent events) . . . . . . . . 
30

Occupational and social impairment with 
reduced reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than 
once a week; difficulty in understanding 
complex commands; impairment of short- and 
long-term memory (e.g., retention of only 
highly learned material, forgetting to 
complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of 
motivation and mood; difficulty in 
establishing and maintaining effective work 
and social relationships . . . . . . . . . 
. . . . . . . . . . . . . . 50

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals 
which interfere with routine activities; 
speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately and 
effectively; impaired impulse control (such 
as unprovoked irritability with periods of 
violence); spatial disorientation; neglect 
of personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and 
maintain effective relationships . . . . . 
. . . . . . . . . . . . . . . . . . . . . . 
. . . . . 70

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or name . . . . . . . . . . . . 
. . . . . . . . . . . . . 100

38 C.F.R. § 4.130, Diagnostic Code 9411. 

Ratings are assigned according to the manifestation of particular 
symptoms.  However, the use of the term "such as" in 38 C.F.R. 
§ 4.130 demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  Mauerhan 
v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under § 4.130 
is not restricted to the symptoms provided in the diagnostic 
code.  Instead, VA must consider all symptoms of a claimant's 
condition that affect the level of occupational and social 
impairment, including, if applicable, those identified in the 
DSM-IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Additionally, a GAF score is often used by treating examiners to 
reflect the "psychological, social, and occupational functioning 
on a hypothetical continuum of mental health-illness." See 
Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly 
probative as it relates directly to the Veteran's level of 
impairment of social and industrial adaptability, as contemplated 
by the rating criteria for mental disorders.  See Massey v. 
Brown, 7 Vet. App. 204, 207 (1994).  

In this case, the Veteran's VA outpatient treatment records do 
not reveal any on-going PTSD treatment or GAF scores.  The 
Veteran was afforded a VA examination in July 2004, where the 
examiner assigned a GAF score of 60-65.  In January 2006, the 
Veteran was afforded an additional VA examination where he was 
assigned a GAF score of 58.  Most recently, the Veteran was 
afforded a VA examination in October 2008 where he was assigned a 
GAF score of 48. 

The DSM-IV provides for a GAF rating of 41-50 for serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job).  A GAF rating of 51-60 is assigned for moderate 
symptoms (e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers or 
co-workers).  DSM-IV (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th ed. 
1994)).  A GAF rating of 61-70 is assigned for some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Id.

Clearly, the GAF score range in this case from 48 to 65 
represents significantly varying severity of the Veteran's PTSD 
throughout time.

Prior to April 16, 2008

The Veteran filed for service connection for PTSD on December 10, 
2003 related to combat experiences in Vietnam.  At that time, VA 
outpatient treatment records did not reveal any on-going 
treatment for any mental illness disability.

The Veteran was initially afforded a VA examination in July 2004.  
The Veteran, at that time, indicated before service he was an 
outgoing, friendly person with many social relationships.  Since 
returning from Vietnam, the Veteran complained of having very 
brief and superficial social relationships.  He further indicated 
he self-medicated his condition with drug and alcohol abuse.  He 
was married to his wife from 1975 to 1980, and then after a five 
year divorce period, remarried the same wife in 1986.  The 
divorce appears to have been related to the Veteran's alcohol 
abuse and he reconciled with his wife after achieving sobriety.  
The Veteran further complained of occasional nightmares, 
intrusive thoughts and flashbacks.  He indicated he yelled and 
punched in his sleep, and at least once punched his wife in his 
sleep.  He indicated he was "jumpy" around loud noises and 
extremely hypervigilant.  He complained of avoiding crowds and 
expressed guilt over the loss of innocent lives in Vietnam.  The 
examiner observed the Veteran to have normal speech, normal 
memory and logical/goal-oriented thought process.  The examiner 
diagnosed the Veteran with PTSD assigning a GAF score of 60-65.

The Veteran felt he did not adequately describe his symptoms to 
the 2004 examiner, to include frequency of panic attacks, and 
requested an additional examination.

The RO afforded the Veteran an additional VA examination in 
January 2006 where the Veteran indicated he experiences 
flashbacks regularly every day.  He further complained of 
nightmares three to four times a month, decreased interest in 
hobbies such as hunting, anger, hypervigilence, exaggerated 
startle response, and depression.  The Veteran further explained 
suffering from irregular panic attacks.  Some weeks, the Veteran 
indicated he would have no panic attacks whereas the next week he 
would have up to 4 panic attacks.  He also explained retaining a 
separate residence in his old home town, which was isolated from 
people with only 40 or so families.  The Veteran indicated he 
would retreat to this residence when he needed isolation from 
people, although he also indicated his only friend lived in this 
isolated town.  He described his marriage as "ok" and noted 
being sober for 7 years.  At that time the examiner diagnosed the 
Veteran with PTSD, depressive disorder and panic disorder, 
assigning a GAF of 58.  The January 2006 examiner further 
observed some short-term memory deficit and a flat/anxious 
affect.  

Both examiners noted the Veteran to have 20-30 jobs per year as a 
carpenter, but the 2006 examiner explained this job pattern as 
typical for construction workers who will move from one job to 
the next.  Both examiners further observed the Veteran to be 
oriented to time, place and circumstance with no suicidal or 
homicidal ideation.  Neither examiner found the Veteran to be 
psychotic, delusional or suffering from hallucinations.  The 
examiners consistently noted the Veteran to be dressed 
appropriately with appropriate hygiene.  

With regard to the differing symptomatology, both examiners noted 
the Veteran to be inherently genuine and credible.  The January 
2006 examiner explained the discrepancy in diagnosis and GAF 
score merely to the Veteran being more comfortable and "opening 
up more" to the 2006 examiner.  The examiner opined that all 
symptoms found in 2006, most likely existed during the entire 
appellate time frame. 

His wife, in an April 2006 statement, indicated that the 
Veteran's frequent changing of jobs has caused them to move 12 
times.  She indicated in general the Veteran did not like to be 
in any one place for any length of time.  She further observed 
the Veteran to be depressed, suffer from panic attacks, avoid 
crowds, and maintain a friendship with only one other person.  

The Veteran testified before the Board in May 2006 that he misses 
work at least 6 to 8 days per month to sit at home and be 
depressed.  He further indicated that although he only divorced 
his wife once before remarrying in 1986, she left him in 1990 for 
several years until he became sober again in 1998.  He further 
testified to having no interest in hobbies anymore and suffering 
from flashbacks, nightmares and intrusive memories.  The Veteran 
further testified he suffered from panic attacks on a regular 
basis ranging from none to 5 in any given week.  He further 
indicated he contemplates suicide once a month.

After a careful review of the record, notwithstanding the varying 
GAF scores and symptomatology reported, the Board finds the 
Veteran's symptomatology to most closely resemble the 50 percent 
criteria for PTSD, but no more.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor.  The Board concludes that the objective 
medical evidence and the Veteran's statements regarding his 
symptomatology show disability that more nearly approximates that 
which warrants the assignment of a 50 percent disability rating.  
See 38 C.F.R. § 4.7.  

The most consistent symptomatology found in all the evidence 
prior to April 16, 2008, includes some social isolation, 
depression, anger, intrusive memories, nightmares, 
hypervigilance, frequent job changes, and a volatile relationship 
with his wife varying mainly due to the Veteran's past alcohol 
abuse.  The 2006 examiner, the Veteran's wife and the Veteran 
himself have also indicated the Veteran suffers from panic 
attacks with varying frequency and depression.

Most of these symptoms are found under the diagnostic criteria 
for a 30 percent.  The Board, however, resolving all reasonable 
doubt in favor of the Veteran, finds enough medical evidence to 
support at least some of the criteria for a 50 percent rating.  
Specifically, the 2006 examiner noted a flattened/anxious affect 
and panic attacks that, at times, reach 5 times in any given 
week.  The examiner also diagnosed the Veteran with depression 
and panic disorder and noted some impairment with short-term 
memory.  The Veteran indicates he switches jobs frequently 
because of the nature of his work as a carpenter, but even so, 
misses many days just to sit at home and be depressed.  His wife 
further indicates that his job changes caused them to change 
residences 12 times.  

The Veteran, in contrast, did not at this time have symptoms 
ordinarily associated with a 70 percent rating, such as suicidal 
ideation, obsessional rituals which interfere with routine 
activities, illogical speech, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, and 
neglect of personal appearance and hygiene. 

The Board notes the Veteran did testify during his 2006 hearing 
before the Board that he contemplates suicide once a month.  
Suicidal ideation, in contrast, was specifically denied in 2004 
and 2006 examinations.  Even considering the Veteran's occasional 
suicidal ideation, the Veteran during this time period exhibited 
logical speech no thought process disorder, and was always 
oriented to time, place and circumstance.  Both examiners noted 
the Veteran to be dressed appropriately with proper hygiene.  The 
Veteran was not found to have any obsessional routines or 
impaired impulse control.  

Again, the Veteran indicated some social isolation.  Both the 
Veteran and his wife indicated he rarely leaves the house.  Even 
so, the Veteran has some amicable relationship with his wife and 
at least one friend.  He does clearly have deficiencies in social 
and occupational functioning, but that is contemplated in ratings 
lower than 70 and 100 percent.  More importantly, he did not have 
total social and occupational impairment at this time period. 

The Board concludes, after resolving all reasonable doubt in the 
Veteran's favor, the Veteran's overall level of disability prior 
to April 16, 2008 more nearly approximated that consistent with a 
50 percent rating, but no more.  

From April 16, 2008

From April 16, 2008, the Veteran's symptomatology appears to have 
worsened.  Initially, the Board notes the Veteran has only 
received very sporadic outpatient treatment for his PTSD because 
he prefers not to leave his home.  Accordingly, medical evidence 
from this time period is scarce.

The Veteran was afforded a VA examination in October 2008 where 
the examiner found the Veteran to have severe depression, 
warranting a diagnosis of major depressive disorder (MDD) along 
with PTSD.  Panic disorder was noted as part of the Veteran's 
history, but strangely enough, the Veteran at this time does not 
complain of any panic attacks.  Rather, the Veteran's main 
manifestation currently is frequent suicidal ideation, totaling 
one to two times weekly.  The Veteran conceded he is abusing 
alcohol again causing increased stress on his marriage.  Indeed, 
his wife indicated to the Veteran she may leave him again.  The 
Veteran continues to work as a carpenter, but indicated to the 
examiner that he misses work 3 to 5 times a month due to his PTSD 
symptoms.  Outside of work, the Veteran has minimal social 
contacts, limited to his one fishing friend who lives near the 
Veteran's alternate home.  The Veteran maintains this alternate 
home to gain some isolation from people when needed.  Despite the 
Veteran's depressed mood/affect, the examiner noted the Veteran 
was alert and oriented to time, place and circumstance and 
exhibited no thought disorder or psychotic symptoms.  Although 
the Veteran has had increased suicidal ideation, the Veteran has 
not attempted suicide.  The examiner also noted the Veteran to 
have hypervigilence and impaired memory, especially short-term 
memory.  At that time, the Veteran was assigned a GAF score of 
48.

After a careful review of the record and for reasons and bases 
expressed immediately below, the Board finds that the medical 
records during this time period clearly indicate an increase in 
severity of the Veteran's PTSD and, therefore, support an 
increased rating of 70 percent, which has already been assigned.  

The symptoms within the 2008 VA examination clearly support the 
finding that the Veteran suffers from severe PTSD, which includes 
symptoms of social isolation and occupational impairment.  None 
of the evidence, however, supports a total disability rating as 
defined in the regulations.  A 100 percent rating is awarded 
under DC 9411 where there is evidence of marked symptomatology 
such as delusions, hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, an 
inability to take care of minimal personal hygiene and 
disorientation to time or place.  While the Veteran clearly has 
problems with depression and prefers social isolation, no medical 
professional has ever objectively noticed delusions, 
hallucinations, or other grossly inappropriate behavior.  In 
contrast, medical professionals consistently note the Veteran as 
a well-groomed, cooperative man despite his complaints of 
depression and suicidal ideation.  The Veteran also exhibits some 
memory deficiencies, but he has never exhibited any symptoms 
indicating he was not oriented to time and place.

The Board has considered the requirement of 38 C.F.R. § 4.3 to 
resolve any reasonable doubt regarding the level of the Veteran's 
disability in his favor, but finds the symptomatology shows 
disability that more nearly approximates that which warrants the 
assignment of a 70 percent disability rating.  See 38 C.F.R. 
§ 4.7.  For reasons explained above, the Veteran's disability 
simply does not warrant a total disability rating.




Extraschedular Considerations
 
In granting the ratings assigned here, the Board also considered 
whether the Veteran is entitled to a greater level of 
compensation at any time period on an extra-schedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected PTSD 
is inadequate.  A comparison between the level of severity and 
symptomatology of the Veteran's PTSD with the established 
criteria found in the rating schedule for PTSD shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology; as discussed above, the rating criteria 
considers wide range of social and industrial indicators and 
psychiatric symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disability is inadequate (which it manifestly 
is not), the Veteran does not exhibit other related factors such 
as those provided by the regulation as "governing norms."  The 
record does not show that the Veteran has required frequent 
hospitalizations for his PTSD.  Indeed, it does not appear from 
the record that he has been hospitalized at all for that 
disability.  With regard to employability, the examiners 
consistently indicate the Veteran's frequent fluctuating jobs is 
typical for his line of work where he moves from one project to 
another under different employers.  His wife, on the other hand, 
indicated that the Veteran's frequent job changes has required 
them to move 12 times.  The Veteran also testified as to missing 
work frequently because of his PTSD symptoms.  Even so, this type 
of occupational impairment is already contemplated in the 
schedular criteria.  Indeed, the Veteran's reported occupational 
impairment is part of the basis of his higher award here.

Clearly the Veteran's PTSD affects his employability, but 
occupational impairment is only one of many factors necessary to 
establish a total disability rating based on PTSD.  See 38 C.F.R. 
§ 4.130, DC 9411.  There is no evidence in the medical records of 
an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.


ORDER

Entitlement to an initial rating of 50 percent from December 10, 
2003 to April 15, 2008, for PTSD is granted subject to the laws 
and regulations governing monetary awards. 

Entitlement to a rating greater than 70 percent from April 16, 
2008 for PTSD is denied.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


